Citation Nr: 1139711	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  06-23 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a lower back disorder.  

2.  Entitlement to an increased evaluation for service-connected residuals of pulmonary tuberculosis.  

3.  Entitlement to service connection for a disorder on the left side and left shoulder as secondary to the service-connected residuals of pulmonary tuberculosis.  


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1976.        

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2005 and July 2010 rating decisions of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  

With regard to the Veteran's claim to service connection for a lower back disorder, the Board notes that that particular issue was initially appealed to the Board in June 2006.  In May 2007, the Veteran testified regarding this issue during a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  In August 2008 and June 2009, the Board remanded the service connection claim for a back disorder for additional development.  The Board then denied the Veteran's claim in a January 2010 decision, which the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to an April 2011 Joint Motion filed by the parties to this matter, the Court remanded to the Board the issue of service connection for a back disorder.  

The other two claims on appeal - the claim for increased rating for a pulmonary disorder, and the related claim for secondary service connection for a left side disorder - were separately appealed to the Board in April 2011.  

In this decision, the Board will again decide the Veteran's claim for service connection for a lower back disorder.  The increased rating claim, and associated secondary service connection claim, are further addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

There is competent evidence supporting the Veteran's claim that his lower back disorder is etiologically related to service.


CONCLUSION OF LAW

A lower back disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2011, the Court remanded this matter to the Board pursuant to a Joint Motion in which it was agreed that additional discussion of the Veteran's lay statements of record was warranted.  Upon further review of this matter, the Board finds a service connection finding warranted for the claim.  

Initially, the Board notes that it has considered whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  But the Board finds that no further discussion of this issue is required at this time.  VA's duty to notify and assist the Veteran was fully discussed in the January 2010 decision.  Neither the Joint Motion nor the Court Order noted an issue regarding notification or assistance.  And the claim decided here will be granted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In this matter, the evidence of record clearly demonstrates that the Veteran has a current lower back disorder.  An October 2008 VA spine examination report notes diagnoses of spinal stenosis L4-5 with disc desiccation L5-S1.  This examiner also noted that the Veteran was status post L4 laminectomay and resection left L4/5 extradural mass.  The evidence of record also clearly demonstrates that the Veteran experienced an in-service lower back disorder.  Several service treatment records dated from 1973 to 1975 reflect the Veteran's in-service complaints of low back pain and spasm, and the treatment he received for diagnosed low back spasm and mild chronic lumbar spine strain.  

With regard to whether the current disorder relates to the in-service symptoms, however, the evidence of record is not clear.  Indeed, the Board finds the evidence of record on this point to be in equipoise.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim for benefits the evidence must preponderate against that claim).  

On the one hand, certain evidence of record preponderates against the Veteran's claim.  The Veteran's November 1975 separation report of medical examination noted normal lower extremities and a normal spine.  The record contains no medical evidence indicating treatment for a lower back disorder between separation from service in 1976, and December 1996, when a VA x-ray indicated degenerative disc-like changes at L5-S1.  VA treatment records indicate that the Veteran did not complain of lower back problems until 2000.  An August 2000 VA medical record reflects that the Veteran complained of low back pain that commenced approximately two months earlier.  See Maxson, supra.  Also, the only medical professional to comment on the Veteran's claim to medical nexus - the October 2008 VA examiner - stated in his report that it was less likely as not that the Veteran's current low back disorders were caused by his service.  The examiner supported his opinion by noting the lack of documentation indicating evaluation or treatment of low back pain prior to 2000.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).    

On the other hand, the Veteran has offered into the record lay evidence that he has experienced a continuity of symptomatology of a lower back disorder since service.  Based on the Veteran's capacity to observe the types of symptoms that would be associated with a lower back disorder, such as pain, limitation, and spasm, the Board finds his statements of probative value.  See Layno, supra.  During his October 2008 VA spine examination, the Veteran stated that after service he saw a chiropractor for help with his back and sporadically got medications through a walk-in clinic.  During the May 2007 Board hearing, the Veteran testified that his back problems began in service and continued to the present day.  He testified, moreover, that the lapse of medical treatment for his back was due to a bad experience at a VA medical facility.  See 38 C.F.R. § 3.303(b).  Finally, and very importantly, the November 1975 separation Report of Medical History indicates a history of recurrent back pain, and the Veteran was noted to have "[o]ccasional [l]ow back pain."  

In sum, the medical evidence of record indicates that the symptoms experienced by the Veteran during service did not produce a chronic back disorder that relates to the current lower back disorder.  However, the lay evidence of record, particularly in light of the separation Report of Medical History, indicates that a post-service continuity of symptomatology until the present has directly related to the in-service back problems.  As the Board has found this conflicting evidence to be competent and probative evidence, the Board cannot find that the evidence of record preponderates against the Veteran's claim.  See Alemany, supra.  This is therefore an appropriate case in which to grant the claim by invoking VA's doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




ORDER

Entitlement to service connection for spinal stenosis at L4-5, with disc desiccation at L5-S1, is granted.    


REMAND

As indicated earlier, the Veteran appealed to the Board in April 2011 two additional claims - a claim for increased rating for a pulmonary disorder, and a claim for secondary service connection for pain to the left side of his body.  In that April 2011 appeal, the Veteran noted his desire to appear at a videoconference hearing before the Board.  (In a separate submission from the same date, the Veteran also requested an RO hearing, which appears to have been conducted, although a transcript has not been associated with the claims file to date.)  

A Remand is warranted here because the Veteran has not been scheduled for the videoconference hearing before the Board, and the hearing request has not been withdrawn.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing before the Board.  He should be given sufficient notice of this hearing.  Then, this case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


